DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “failsafe state for decoupling both the primary control and secondary control from the fluid flow source” of claim 1 and similar limitations in claims 26 and 45 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, 26-36, 38, and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 26, and 45, the limitations a failsafe state for decoupling both the primary control and the secondary control from the fluid flow source, a failsafe position for directing fluid flow to the fluid return line and decoupling both the primary and secondary working valve assemblies, and a failsafe position for decoupling the at least one working valve assembly from fluid flow are unclear and indefinite. It is unclear and indefinite how the failsafe position decouples the primary and secondary controls/assemblies, when as shown in Figure 4 and in Figure 6A, the fluid flow source is fluid connected/coupled to both the primary and secondary controls/assemblies. 
Regarding claim 8, the limitation “wherein the selector control valve assembly further comprises a selector mechanism operatively coupled to the main control valve, the selector mechanism being configured to maintain the main control valve in the second position independent of the user continuously applying user input to the main control valve, and being configured to maintain the first position when the user continuously applies user input to the main control valve; and wherein the selector mechanism is configured to bias the main control valve toward the failsafe position such that the main control valve automatically moves to the failsafe position when the user discontinues applying the user input to maintain the first position” is unclear and indefinite. The preamble of the claim makes the claim dependent on claims 1, 2, 3, 4, 5, or 6. When dependent from claim 6, the claim in definite. However, when dependent from claims 1, 2, 3, 4, or 5, the claim is indefinite as it is lacking antecedent basis for “the main control valve”. For examination purposes, the limitation will be read as a dependent from claim 6.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pieper (U.S. 2015/0013804).
Regarding claim 1, Pieper discloses:
A hydraulic system comprising:
a fluid flow source 30 (see paragraph 0022)
a primary control 44 (see paragraph 0022)
a secondary control 40 (see paragraph 0022)
Regarding the limitations “primary control and secondary control”, please note that the claims do not further define primary control and secondary control. Therefore, since elements 40 and 44 control cylinder 12, they are seen to be primary and secondary controls.
 a selector control (10) that is operable by a user for selectively fluidly coupling the fluid flow source (30) with the primary control (44) or the secondary control (40), the selector control (10) comprising:
a first state for selectively fluidly coupling the primary control (44) with the fluid flow source (30) and decoupling the secondary control (40) from the fluid flow source 30 (see paragraph 0028)
a second state for selectively fluidly coupling the secondary control (40) with the fluid flow source (30) and decoupling the primary control (44) from the fluid flow source 30 (see paragraph 0031)
a failsafe state for decoupling both the primary control (44) and the secondary control (40) from the fluid flow source 30 (see paragraphs 0022 and 0028)
wherein the selector control (10) is manually operable by applying a user input to select the first state or the second state, the selector control (10) being configured to maintain the second state independent of continuous user input being applied to the selector control (10), and configured to maintain the first state when continuous user input is applied to the selector control 10 (see paragraphs 0028, 0030, 0033, and 0034)
wherein the selector control (10) is normally biased toward the failsafe state such that the selector control (10) automatically selects the failsafe state when the user discontinues applying the user input for maintaining the first state (see paragraph 0030)
Regarding claim 5, Pieper discloses:
wherein the selector control (10) is normally biased toward the failsafe state such that the selector control (10) automatically selects the failsafe state when the user applies an input to exit the second state (see paragraph 0039)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-4, 6, 8, 26-36, 38, and 45, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Pieper in view of Schmiel et al. (U.S. Patent No. 3,373,843).
Regarding claims 2-4, Pieper discloses the invention as essentially claimed, but fails to disclose wherein the secondary control is remote from the primary control; wherein the secondary control is disposed at a distal end of a boom, and the primary control is disposed at a proximal end of the boom, the primary and secondary controls being coupleable to the fluid flow source to control one or more functions of the boom; wherein the selector control is disposed proximal the primary control, such that the user is capable of continuously applying an input to the selector control with one hand to maintain the first state for enabling operation of the primary control, and the user is capable of applying an input to the primary control with the other hand to control one or more functions of the boom.
Schmiel teaches a valve assembly for a lift device wherein a secondary control (14) is remote from a primary control 12 (see Figure 1); wherein the secondary control (14) is disposed at a distal end of a boom (2, 5), and the primary control (12) is disposed at a proximal end of the boom (2, 5), the primary (12) and secondary (14) controls being coupleable to a fluid flow source to control one or more functions of the boom (Col. 2, lines 40-64); wherein a selector control (35) is disposed proximal the primary control (12), such that the user is capable of continuously applying an input to the selector control with one hand to maintain the first state for enabling operation of the primary control (12), and the user is capable of applying an input to the primary control (12) with the other hand to control one or more functions of the boom (Col. 2, lines 40-64).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Pieper to provide wherein the secondary control is remote from the primary control; wherein the secondary control is disposed at a distal end of a boom, and the primary control is disposed at a proximal end of the boom, the primary and secondary controls being coupleable to the fluid flow source to control one or more functions of the boom; wherein the selector control is disposed proximal the primary control, such that the user is capable of continuously applying an input to the selector control with one hand to maintain the first state for enabling operation of the primary control, and the user is capable of applying an input to the primary control with the other hand to control one or more functions of the boom, as taught by Schmiel. Doing so would utilize the valve in a different piece of construction equipment that is known in the art for using detent valves.
Regarding claim 6, Pieper discloses the invention as essentially claimed, and further discloses wherein the selector control valve (10) is a selector control valve assembly (10); wherein the selector control valve assembly (10) comprises: a valve body (14) having a fluid flow path for enabling fluid to flow to the primary control (44), the secondary control (40), or a fluid return line 32; a main control valve  (16) extending through at least a portion of the valve body (14) and being manually movable in the fluid flow path relative to the valve body (14) for directing fluid flow based on a position of the main control valve (16) within the valve body 14 (see paragraph 0021); wherein the first state corresponds to a first position of the main control valve (16) for directing fluid flow to the primary control 44 (see paragraph 0028); wherein the second state corresponds to a second position of the main control valve (16) for directing fluid flow to the secondary control 40 (see paragraph 0031); and wherein the failsafe state corresponds to a failsafe position of the main control valve (16) for directing fluid flow to the fluid return line 32.
Further regarding “wherein the failsafe state corresponds to a failsafe position of the main control valve for directing fluid flow to the fluid return line”, the claim does not require the fluid flow source flow to be directed to the fluid return line.
Pieper fails to disclose wherein the selector control is a selector control valve assembly, the primary control is a primary working valve assembly, and the secondary control is a secondary working valve assembly.
Schmiel teaches a valve assembly for a lift device wherein a selector control (35) is a selector control valve assembly (35), the primary control (12) is a primary working valve assembly (12), and the secondary control (14) is a secondary working valve assembly (14 (Col. 2, lines 40-64).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Pieper to provide wherein the selector control is a selector control valve assembly, the primary control is a primary working valve assembly, and the secondary control is a secondary working valve assembly, as taught by Schmiel. Doing so would utilize the valve in a different piece of construction equipment that is known in the art for using detent valves.
Regarding claim 8, Pieper as modified teaches the invention as essentially claimed, and further teaches wherein the selector control valve assembly (10) further comprises a selector mechanism (60) operatively coupled to the main control valve (16), the selector mechanism (60) being configured to maintain the main control valve (16) in the second position independent of the user continuously applying user input to the main control valve (16) , and being configured to maintain the first position when the user continuously applies user input to the main control valve 16 (see paragraphs 0028, 0030, 0033, and 0034); and wherein the selector mechanism (60) is configured to bias the main control valve (16) toward the failsafe position such that the main control valve (16) automatically moves to the failsafe position when the user discontinues applying the user input to maintain the first position (see paragraphs 0028, 0030, 0033, and 0034).
Regarding claim 26, Pieper discloses a selector control valve assembly (10) that is operable by a user for selectively directing pressurized fluid to a primary control (44), a secondary control (40), or a fluid return line (32), the selector control valve assembly (10) comprising: a valve body (14) having a fluid flow path for enabling fluid to flow to the primary control (44), the secondary control (40), or the fluid return line 32; a main control valve (16) extending through at least a portion of the valve body (14) and being movable in the fluid flow path relative to the valve body (14) for directing fluid flow based on a position of the main control valve (16) within the valve body (14), the main control valve (16) being manually movable by applying a user input to select a first position for directing fluid flow to the primary control (44), or to select a second position for directing fluid flow to the secondary control 40 (see paragraphs 0028 and 0031); and a selector mechanism (60) operatively coupled to the main control valve (16), the selector mechanism (60) being configured to maintain the main control valve (16) in the second position independent of the user continuously applying user input to the main control valve (16), and being configured to maintain the first position when the user continuously applies user input to the main control valve 16 (see paragraphs 0028, 0030, 0033, and 0034); wherein the selector mechanism (60) is configured to bias the main control valve (16) toward a failsafe position for directing fluid flow to the fluid return line (32) and decoupling both the primary and secondary controls (44, 40), the selector mechanism (60) being configured to automatically move the main control valve (16) to the failsafe position when the user discontinues applying the user input to maintain the first position (see paragraphs 0028, 0030, 0033, and 0034).
Pieper fails to disclose a primary working valve assembly, a secondary working valve assembly.
Schmiel teaches a valve assembly for a lift device comprising a primary working valve assembly (12) and a secondary working valve assembly 14 (Col. 2, lines 40-64).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Pieper to provide a primary working valve assembly, a secondary working valve assembly connected to the selector control valve assembly, as taught by Schmiel. Doing so would utilize the valve in a different piece of construction equipment that is known in the art for using detent valves.
Regarding claim 27, Pieper as modified teaches the invention as essentially claimed, and further teaches wherein the selector mechanism (60) is configured to bias the main control valve (16) toward the failsafe position such that the main control valve (16) automatically moves to the failsafe position when the user applies an input to disengage from the second position (see paragraph 0039).
Regarding claim 28, Pieper as modified teaches the invention as essentially claimed, and further teaches wherein the selector mechanism (60) includes a detent mechanism (60), the detent mechanism (60) including a detent sleeve (64) having at least one detent groove (70), the at least one detent groove (70) being configured to receive a corresponding detent member 122 (see paragraph 0038).
Regarding claim 29, Pieper as modified teaches the invention as essentially claimed, and further teaches wherein the at least one detent groove (70) includes a first detent groove (70), and wherein the detent mechanism (60) is configured to maintain the main control valve (16) in the second position when the detent member (122) is received in the first detent groove 70 (see paragraph 0034).
Regarding claims 30-32, Pieper as modified teaches the invention as essentially claimed, and further teaches wherein the detent sleeve (64) includes an abutment surface (68) configured to engage the detent member (122) when the main control valve (16) is in the first position, the abutment surface (68) being configured to enable the user to sense the main control valve (16) being positioned in the first position; wherein the abutment surface (68) is interposed between the at least one detent groove (70) corresponding to the second position and a position along the detent sleeve (64) corresponding to the failsafe position; wherein the detent sleeve (64) does not have a detent groove interposed between the abutment surface (68) and the position along the detent sleeve (64) corresponding to the failsafe position for enabling the main control valve (16) to move freely to the failsafe position (see Figure 2).
Regarding claims 30 and 33-36, Pieper as modified teaches the invention as essentially claimed, and further teaches wherein the detent sleeve (64) includes an abutment surface (left end of 68) configured to engage the detent member (122) when the main control valve (16) is in the first position, the abutment surface (left end of 68) being configured to enable the user to sense the main control valve (16) being positioned in the first position; wherein the detent sleeve (64) has a radially inner surface forming an internal bore, and wherein the radially inner surface defines the at least one detent groove (70) and the abutment surface (left end of 68) within the internal bore (see Figure 2); wherein the detent mechanism (60) includes a detent holder (76, 78, 82) slidably movable in the internal bore (see Figure 2); wherein the detent holder (76, 78, 82) is operatively connected to an axial end of the main control valve (16) for common movement therewith (see Figure 2); wherein the detent holder (76, 78, 82) includes a detent biasing member (82) and a cam (76), wherein the detent biasing member (82) is configured to urge the cam (76) against the detent member (122) for urging the detent member (122) radially outwardly toward the sleeve inner surface (see paragraph 0024).
Regarding claim 38, Pieper as modified teaches the invention as essentially claimed, and further teaches wherein the selector mechanism (60) further includes a main biasing spring (112) configured to bias the main control valve (16) toward the failsafe position (see paragraph 0027).
Regarding claim 45, Pieper discloses a selector control valve assembly (10) for selectively directing pressurized fluid to at least one control port (40, 44), the selector control valve assembly (10) comprising: a valve body (14) having a fluid flow path for enabling fluid to flow to the at least one control port 40, 44; a main control valve (16) extending through at least a portion of the valve body (14) and being movable in the fluid flow path relative to the valve body (14) for directing fluid flow based on a position of the main control valve (16) within the valve body (14), the main control valve (16) being operable to select a working position for directing fluid flow to the at least one control port 40, 44 (see paragraphs 0028, 0030, 0033, and 0034); and a selector mechanism (60) operatively coupled to the main control valve (16), the selector mechanism (60) including a detent sleeve (64) having at least one detent groove (70) that is configured to securably receive a detent member (122) when the main control valve (16) is in the working position (see paragraph 0034); wherein the selector mechanism (60) includes a biasing device (112) configured to move the main control valve (16) toward a failsafe position for decoupling the at least one control port (40, 44) from fluid flow when the detent member (122) is not securably received in the detent groove 70 (see paragraphs 0028, 0030, 0033, 0034, and 0036).
Pieper fails to disclose at least one working valve assembly.
Schmiel teaches a valve assembly for a lift device comprising at least one working valve assembly (Col. 2, lines 40-64).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Pieper to provide at least one working valve assembly connected to the selector control valve assembly, as taught by Schmiel. Doing so would utilize the valve in a different piece of construction equipment that is known in the art for using detent valves.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at (571)-272-3607, Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/KELSEY E CARY/               Primary Examiner, Art Unit 3753